Case: 10-41237        Document: 00511816333              Page: 1   Date Filed: 04/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                                  FILED
                                                                                 April 10, 2012

                                             No. 10-41237                        Lyle W. Cayce
                                                                                      Clerk

KAYODE AFUWAJOMO

                                                           Plaintiff-Appellant
v.

SENIOR IMMIGRATION ENFORCEMENT AGENT DE GUZMAN;
J. RUTLAND; LIEUTENANT CHRISTIAN ANDRADE; JUAN SILVA;
JOSE M. PENA; SUSIE GONZALEZ; LIEUTENANT C. BANUELOS

                                                           Defendants-Appellees
--------------------------------------------------------

KAYODE AFUWAJOMO,

                                                           Plaintiff-Appellant

v.

LIEUTENANT C. BANUELOS

                                                           Defendant-Appellee

--------------------------------------------------------

AFUWAJOMO KAYODE

                                                           Plaintiff-Appellant

v.

S. GONZALEZ, Security Guard Supervisor; J. SILVA, Security Guard;
JOSE M. PENA, Security Guard; AGILERA, Captain Senior Immigration
Enforcement Agent; G. CARDONA, Immigration Enforcement Agent
   Case: 10-41237       Document: 00511816333         Page: 2     Date Filed: 04/10/2012



                                       No. 10-41237


                                                   Defendants-Appellees


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:08-CV-127


Before JONES, Chief Judge, and OWEN and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appellant pursues this appeal from Nigeria, to which he was deported
after being held in detention in Port Isabel, Texas. His consolidated suits assert
that his constitutional rights were violated by assaults and harassment while he
was in detention. After his deportation, the case proceeded on a very slow track
from 2008 until the November 2009 telephonic pretrial conference, at which the
district court set the final pretrial conference to occur a year later. Appellant
had been warned in September 2009 that his failure to prosecute the case with
due diligence could lead to a dismissal for want of prosecution. He sought some
discovery in June 2010 but he failed to respond to the summary judgment
motions of all but three defendants.              The magistrate judge recommended
granting summary judgment and carrying the case of the remaining defendants
forward to the final pretrial conference. Afuwajomo objected to the report and
recommendation.
       Afuwajomo not only failed to appear at the final pretrial conference on
November 2, 2010, but he failed to notify the court in advance of his
non-appearance and neither requested a continuance nor sought to participate
by telephone. Instead of ruling on the summary judgment motions, the court


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 10-41237   Document: 00511816333      Page: 3   Date Filed: 04/10/2012



                                  No. 10-41237

dismissed the suit for want of prosecution. FED. RULE CIV. PRO. 41(b). We
review this dismissal under an abuse of discretion standard if we reach the
merits.
      On appeal, Afuwajomo repeatedly attacks the “kangaroo court” decisions
of the district court and asserts that the court or the defendants had some duty
to afford him a visa and bring him back to the United States for trial. Of course,
there is no such duty. Moreover, he offers no argument, evidence or legal case
law concerning the issue before us: whether the district court’s sua sponte
dismissal for lack of prosecution is an abuse of discretion. Issues that are not
briefed on appeal are waived, even if a party is proceeding pro se. Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because Afuwajomo has failed to
brief the only relevant issue in any meaningful way, the judgment of the district
court is AFFIRMED.




                                        3